      Case 1:20-cv-00127 Document 10 Filed on 10/23/20 in TXSD Page 1 of 1
                                                                                  United States District Court
                                                                                    Southern District of Texas

                                                                                       ENTERED
                             UNITED STATES DISTRICT COURT                            October 23, 2020
                              SOUTHERN DISTRICT OF TEXAS                            David J. Bradley, Clerk
                                BROWNSVILLE DIVISION

JOSE ANGEL MARTINEZ,                            §
                                                §
       Plaintiff,                               §
VS.                                             §   CIVIL ACTION NO. 1:20-CV-127
                                                §
FAMILY DOLLAR STORES OF TEXAS, LLC,             §
                                                §
       Defendant.                               §

               ORDER ADOPTING REPORT AND RECOMMENDATION

       Plaintiff Jose Angel Martinez filed this action in a Texas state court, and Defendant

Family Dollar Stores of Texas, LLC removed to this Court based on diversity jurisdiction.

(Removal, Doc. 1) Martinez filed a Motion to Remand (Doc. 5) arguing that Family Dollar, as a

limited liability company, did not establish that each of its members was diverse. The same day,

Family Dollar filed an Amendment to Notice of Removal (Doc. 6) alleging the diversity of each of

its members. The United States Magistrate Judge issued a Report and Recommendation (Doc.

9) recommending that Martinez’s Motion to Remand be denied. No party filed objections.

       As a result, the Court ADOPTS the Report and Recommendation (Doc. 9). It is:

       ORDERED that Martinez’s Motion to Remand (Doc. 5) is DENIED.

       SIGNED this 23rd day of October, 2020.


                                                ________________________________
                                                Fernando Rodriguez, Jr.
                                                United States District Judge




1/1
